This is an appeal from a decree of the court of chancery confirming the report of one of the special masters of that court approving the final report and account of the receiver of the Oakland Lumber Company, and fixing the allowance of the special master, the receiver and his counsel.
The exceptions to the receiver's report and account are dated subsequent to the decree allowing the account and ordering distribution. This irregularity would be sufficient to preclude our considering the matter.
Our examination, however, of the questions argued leads us to believe that the receiver in a proper and lawful manner conducted the business of the corporation, and that services *Page 213 
for which the allowances were made were rendered, and there is nothing presented to us that leads us to believe that the allowances were excessive. In fact, they seem to have been reasonable.
The decree is affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, CAMPBELL, LLOYD, CASE, BODINE, DALY, DONGES, VAN BUSKIRK, KAYS, DEAR, WELLS, JJ. 12.
For reversal — None.